Citation Nr: 0908591	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to an initial compensable evaluation for a 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1998 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Regional Office (RO) in Seattle, Washington.

The Notice of Disagreement indicates that the Veteran wanted 
to appeal the disability ratings for his service connected 
right ear hearing loss, residuals of the left inguinal hernia 
repair, and hemorrhoids.  The Veteran's substantive appeal, 
VA Form 9, indicates that he wanted to appeal only the 
ratings for his hernia and hemorrhoids; therefore, the 
Veteran's service connected right ear hearing loss disability 
rating is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for his 
hemorrhoids and hernia.  

The Veteran has indicated that there are additional private 
treatment records pertinent to his claims, and has requested 
that the records be obtained and associated with his claims 
file ( See January 2009 Written Brief Presentation).  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008)

In addition, the Veteran argues that the February 2008 VA 
examination for his hernia was inadequate as his condition 
was asymptomatic at that time, thus the examiner was unable 
to obtain an accurate picture of the disability.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008).  Fulfillment of that duty includes conducting a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment.  Without 
a review of prior medical treatment, the examination could be 
considered defective and the conclusions reached by the 
examiner conducting that examination may not be fully 
informed conclusions.  See Green v. Derwinski, 1 Vet. App. 
121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
hemorrhoids and hernia.  After securing 
the necessary authorizations for release 
of this information, obtain copies of all 
treatment records referred to by the 
Veteran, which are not already of record.

2.  Upon receipt of the above requested 
records, schedule the Veteran for a VA 
examination to determine the current 
severity of his hernia and hemorrhoids.  
The claims file and a copy of this Remand 
must be provided to the examiner.

The examiner is asked to discuss all 
symptomatology relating to the Veteran's 
hernia and hemorrhoid disabilities.  
Residuals of these disabilities should be 
discussed, such as scars, nerve damage, 
etc.  

The examiner should provide an opinion 
regarding the impact of the disabilities 
on the Veteran's employment and activities 
of daily living.

A rational for all opinions should be 
provided.

3.  Finally, readjudicate the Veteran's 
claims on appeal with consideration of all 
evidence obtained since the issuance of 
the February 2008 supplemental statement 
of the case (SSOC).  If the disposition 
remains unfavorable, furnish the Veteran 
and his representative a SSOC and afford 
the applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




